IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41002
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

STEPHAN BOUDWIN,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                          1:00-CR-152-ALL
                       --------------------
                         February 28, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellee Stephan Boudwin appeals his conditional

guilty plea and the district court’s denial of his motion to

suppress the evidence against him. Boudwin argues that his initial

stop and prolonged detention by the police violated his Fourth

Amendment right against unreasonable searches and seizures.

     In reviewing a district court's decision on a motion to

suppress, we review questions of law de novo, "but questions of

fact are accepted unless the district court's findings were clearly

erroneous, or influenced by an incorrect view of the law."     United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
States v. Gonzales, 79 F.3d 413, 419 (5th Cir. 1996).                 The evidence

is viewed in the light most favorable to the prevailing party,

unless this view is inconsistent with the district court's findings

or is clearly erroneous based on the evidence as a whole.                    Id. at

419.

       The   district     court    properly     characterized     the    officer’s

initial contact with Boudwin as a “consensual encounter” under

United    States   v.   Cooper,     43 F.3d 140,   145    (5th   Cir.   1995).

According to Cooper, an officer may generally approach any person

to ask for identification or ask a question, as long as the officer

does not imply that compliance is required.                   Cooper, 43 F.3d at

145.     Therefore, the officer did not violate Boudwin’s Fourth

Amendment rights when she approached him at the fuel island and

asked for his identification and his reason for being there.

       The district court also found that once the officer approached

Boudwin, the immediate “indication and aroma of marijuana coming

from the defendant and the car and the visible signs that the

defendant displayed while the officer was standing there . . .,”

generated probable cause to arrest him.                 Therefore, the initial

stop and detention of Boudwin did not violate his Fourth Amendment

rights.      Based   on    these    facts,      the   district   court   properly

determined that the search and seizure were legal and did not

violate Boudwin’s Fourth Amendment rights.                     Consequently, the

conditional nature of his guilty plea is unavailing, and his

conviction is

AFFIRMED.


                                         2
    S:\OPINIONS\UNPUB\01\01-41002.0.wpd
                       4/29/04 5:45 pm




3